[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: MOTION #165 OBJECTIONS TO PRODUCTION  INTERROGATORY ??
Rather than answer each objection individually, the court will address a catch-all objection which it is hoped will resolve a significant majority of the questions raised.
1. The interrogatories directed to the property damage case will be answered.
In accordance with the Practice Book, as to all other interrogatories that are not consistent with the form interrogatories, the objection is sustained. The court is mindful of plaintiff's counsel argument that this order merely necessitates another trip to court, but to ignore the Practice Book rule would to be to give it no meaning.
LAWRENCE L. HAUSER, JUDGE